Opinion issued August 30, 2018




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00658-CV
                            ———————————
      YOGURT CULTURE INC. AND ALL OCCUPANTS, Appellants
                                         V.
          HOUSTON HOUSE LIMITED PARTNERSHIP, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Case No. 1110605


                          MEMORANDUM OPINION

      Appellants attempt to appeal a final judgment of the county court awarding

possession of premises in an eviction action. Section 24.007 of the Texas Property

Code provides that “A final judgment of a county court in an eviction suit may not

be appealed on the issue of possession unless the premises in question are being used
for residential purposes only.” TEX. PROP. CODE § 24.007. Because the premises at

issue in the county court’s judgment were used for commercial purposes, we lack

jurisdiction over an appeal as it relates to the issue of possession. The Clerk of this

Court notified appellants that this Court might dismiss this appeal for want of

jurisdiction unless appellants timely filed a response demonstrating this Court’s

jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellants failed

to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                          2